Title: To James Madison from William C. C. Claiborne and James Wilkinson, 14 February 1804
From: Claiborne, William C. C.,Wilkinson, James
To: Madison, James



Sir,
New Orleans Feby 14 1804.
You will receive under cover herewith a duplicate of our last of the 7th current, also a copy of a Report made to us by Docr. Watkins Physician of the Port, relative to the Situation of the People on Board the French Transport from St Domingo, and the arrangements to be made for them at Placquemines.
On the first of the present Month we received a Letter from the French Commissioner a copy of which is inclosed, containing a Report & Complaint made by the Captain of the French Transport against the Commandant at Placquemines, for having fired two cannon Shot at his Vessel & forced him to cut his Cable, whereby he lost his only remaining Anchor. We immediately wrote to Capt. Cooper at Placquemines to enquire into that Transaction, and answered the Letter of the French Commissioner by observing, that as no Orders had been given to justify the Outrage described, the Officer would be called to account and punished if guilty, but that in the mean Time we flattered ourselves the affair had originated in some Misunderstanding. Having received the Answer of Capt. Cooper (a Copy of which is under cover) the French Commissioner was furnished with a Copy thereof, together with an Extract of that Part of Docr. Watkins’ Report, which explains that Transaction. In his Reply dated the 9. current (a Copy of which is under Cover) a further Specimen is given of the Insolence, which marks the Character of this Man in his Correspondence with us. We have not yet thought proper to notice this Letter or that which he wrote us on the 25 ulto. but we shall not fail to reply to them in proper terms, before we close our Correspondence, which we expect to do in a few Days. We renew to you the Assurances of our high & respectful Consideration.
William C. C. Claiborne
Ja: Wilkinson
 

   
   RC, two copies, and enclosures (DNA: RG 59, TP, Orleans, vol. 3). First RC in a clerk’s hand, signed by Claiborne and Wilkinson; docketed by Wagner as received 21 Mar. Second RC marked duplicate; docketed by Wagner as received 4 Apr. For enclosures, see nn. 1, 2, 4, and 6.



   
   The enclosure is a copy of Watkins to Claiborne and Wilkinson, 6 Feb. 1804 (7 pp.; docketed by Wagner), in which Watkins states that he arrived on 2 Feb. at Plaquemine, where he found morale aboard the Exprès very low. There were 119 persons on board: 13 belonging to the ship, 11 health officers, 9 military officers, 72 noncommissioned officers and soldiers, and 14 women and children. He detailed the condition of the 30 who were invalids and the plans made for their care, noting that while the French were well supplied with food, they were short of medicines, wine, sugar, coffee, and bedding for the sick. He described where and how the healthy would be housed and supported Cooper’s version of the shooting incident (see n. 4, below). He gave the history of the ship following its departure from Mole Saint-Nicolas with about 426 passengers, with details of its adventures at Santiago de Cuba and at sea. He believed the high number of deaths was due to the poor initial condition of the passengers, not “contagion or the yellow fever,” and stated that there would be no danger in allowing the Exprès to approach New Orleans. Lest his judgment be mistaken and to calm public fears, he suggested that the ship be fumigated before being allowed to anchor.



   
   The enclosure is a copy of Laussat to Claiborne and Wilkinson, 1 Feb. 1804 (2 pp.; in French; docketed by Wagner), stating that he had just received a 26 Jan. 1804 letter from Capt. Bourgoin de Sey of the Exprès charging that the commandant at Plaquemine had fired two cannon-shot at his ship because he was slow in obeying orders, forcing him to cut his cable and lose the ship’s only anchor.



   
   For a summary of Claiborne and Wilkinson to Laussat, 2 Feb. 1804, see Kukla, Guide to the Laussat PapersJon Kukla, ed., A Guide to the Papers of Pierre Clément Laussat, Napoleon’s Prefect for the Colony of Louisiana and of General Claude Perrin Victor at the Historic New Orleans Collection (New Orleans, 1993)., p. 130.



   
   The enclosure is a copy of Cooper to Claiborne and Wilkinson, 4 Feb. 1804 (2 pp.), explaining that he had ordered the Exprès to anchor below Plaquemine on the opposite shore of the river. The captain did not obey the order, and when Cooper, who had been informed by several French officers that the crew was dissatisfied, saw a distress signal flying, he assumed it meant there was a mutiny aboard. To discourage any mutineers, he fired two shots two hundred yards to either side of the ship, which still did not move. He then headed toward the Exprès by boat, whereupon the cable of the ship either parted or was cut, after which the Exprès relocated in its designated station. Cooper could substantiate all this and repeated that he fired only because he thought there was a mutiny aboard.



   
   For a description of Claiborne and Wilkinson to Laussat, 9 Feb. 1804, which enclosed a copy of Cooper’s letter and an extract from Watkins’s report, see ibid., p. 132.



   
   The enclosure is a copy of Laussat to Claiborne and Wilkinson, 9 Feb. 1804 (2 pp.; in French; docketed by Wagner), acknowledging receipt of their 9 Feb. letter and stating that he was convinced by Cooper’s letter that the commandant had acted with little regard for the French flag or the French citizens on board but that he believed Cooper had no bad intentions. He hoped U.S. commanders would think better of behaving similarly in the future. Laussat warned Claiborne and Wilkinson that if they published a report of the affair full of false information, he would feel impelled to air publicly his complaints about U.S. treatment of the Exprès.



   
   See Claiborne and Wilkinson to JM, 7 Feb. 1804, and n. 3.


